 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
DOC #: TED? WAR TU 2020
DATE FILED: MR 10 ever
Soho Studio, Corp.,
Plaintiff,
“V- 19-cv-9459 (AJN)
Ogassian Inc., et al., ORDER
Defendants.

 

 

ALISON J. NATHAN, District Judge:

The Initial Pretrial Conference in this matter is hereby ADJOURNED to April 21, 2020

 

 

at 1:30 P.M.
SO ORDERED.
Dated: March V , 2020 t NY
New York, New York \ALISON J. NATHAN

United States District Judge

 

 
